ITEMID: 001-107412
LANGUAGEISOCODE: ENG
RESPONDENT: SRB
BRANCH: ADMISSIBILITY
DATE: 2011
DOCNAME: PETROVIC v. SERBIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: András Sajó;David Thór Björgvinsson;Françoise Tulkens;Guido Raimondi
TEXT: The applicant, Mr Mihailo Petrović, is a Serbian national who was born in 1963 and lives in Gornji Milanovac. He is a licensed attorney and a member of the Belgrade Bar Association (Advokatska komora Beograda).
On 9 December 2010 the Court’s Registry sent the following letter to the President of the said bar association:
“As you will know, the European Court of Human Rights and its Registry are always looking to develop a relationship of trust with the community of legal professionals. Only through this mutual trust can the Court function to ensure the highest standards of protection of human rights. It is for this reason that the President of the Second Section considers it appropriate ... to inform you about the practices of one of your colleagues and a member of your distinguished association.
You will certainly be well informed about the volume of cases being lodged before the European Court of Human Rights against the Republic of Serbia, which today amounts to more than 3,500. In about 400 of those cases, the applicants appeared to be represented by Mr Mihailo Petrović, an attorney registered with the Belgrade Bar Association, but ... [apparently] ... having an office and most of his clients in Gornji Milanovac. In the course of the examination of some of these cases, it transpired that on at least three occasions Mr Petrović had submitted applications on behalf of deceased persons (with the power of attorney signed on behalf of at least one of those persons after his death). In a number of other cases, the Court had doubts as to the authenticity of the powers of attorney supplied with the applications.
As it is necessary for the Court to be able to rely on the veracity of the material submitted to it, the President of the Second Section, to which the cases at issue were assigned, decided, [on 3 March 2010 and] in the best interests of the applicants, to ban Mr Petrović from representing applicants before the Court[, at present and in the future,] ... [T]he Court informed Mr Petrović himself, as well as each of the applicants, about this development ... [A] letter ... [to this effect] ... was served upon Mr Petrović on 12 March 2010. Since he continued to act as the applicants’ attorney [thereafter], the Court reminded him of the ban. This second letter was served upon Mr Petrović on 26 April 2010.
Recently, Mr Petrović continued acting on behalf of the applicants, sometimes as their attorney and sometimes only by preparing [their] submissions for the Court, but each time requesting reimbursement of his fees, even though he is well aware that the Court will not take into consideration such requests.
... [Aware] ... of the importance of our [common] calling and the necessity of being led by the highest moral and professional standards[,] ... [we] ... address you on this delicate subject, being certain that you will know how best to approach this issue, and make sure that those standards continue to guide members of your association in [their] dealings with the Court.”
In his correspondence of 18 January 2011, received by the Court on 1 February 2011, the President of the Belgrade Bar Association responded as follows:
“I am hereby informing you that, ... I have[,] with utmost seriousness[, taken] into consideration ... [the contents of your letter, particularly given] ... the fact that in the ... [conduct of Mr] ... Mihailo Petrović there are elements ... [indicating a breach of the Attorneys’] ... [P]rofessional [E]thics ... [Code] ... I [have also] forwarded ... [your] ... letter to the Disciplinary bodies of the Bar Association of Belgrade.
... [Further,] ... your ... letter will be considered at the meeting of the Managing Board of the Bar Association of Belgrade ... [which shall] ... be held at the end of January 2011.
You will be ... notified ... [in a timely manner of] ... the ... [measures which] ... will be taken by the Disciplinary bodies of the Bar Association of Belgrade and the Managing Board.
[Since] ... the European Court of Human Rights[,] as well as the legal profession[,] both protect the same values, i.e. human rights, I share your opinion that attorneys-at-law[,] in their professional engagement[s,] should fulfil the highest moral standards.”
The Court has received no further information from the Belgrade Bar Association.
The facts, as submitted by the applicant, may be summarised as follows.
On six separate occasions, between 1998 and 2000, the police confiscated foreign currency from Mr A, who had been suspected of illegal currency trading.
In 2001 Mr A passed away, leaving behind a wife and two children (B and C).
In 2005 Ms D’s employment with a public corporation was terminated.
Less than two months thereafter Ms D filed a civil claim, seeking salary arrears.
It is unclear as to whether these proceedings are still pending.
In 1999 Mr E was involved in a traffic accident with a bus belonging to a “socially-owned company” (see R. Kačapor and Others v. Serbia, nos. 2269/06, 3041/06, 3042/06, 3043/06, 3045/06 and 3046/06, §§ 71-76, 15 January 2008). In order to avoid a collision, he apparently swerved off the road and sustained injuries.
In 1987 Mr F was injured in a traffic accident.
In 1988 Mr G, driver of the socially-owned vehicle who had caused the accident, was convicted, fined, and ordered to pay litigation costs. Mr F was advised by the competent court to seek pecuniary and/or non-pecuniary damages in a separate civil suit. This judgment became final several months thereafter.
There is no information in the case file as to whether the said civil suit was ever initiated.
In 2003, in a reinstatement and personal injury case, the competent court ruled partly in favour of Mr H.
Several months later, this judgment was partially quashed on appeal and remitted to the competent court of first instance for re-examination.
It remains unclear as to what happened in this suit thereafter.
In 2004 the competent court ruled in favour of Mr I, ordering his former employer to pay him the accrued salary arrears. On an unspecified date thereafter this judgment apparently became final.
In 1994 the competent court ruled in favour of Mr J and Mr K, ordering an agricultural cooperative to pay them a certain amount of compensation on account of the land confiscated by the former communist authorities. This decision became final several months thereafter.
It would appear that in 1999 insolvency proceedings were instituted in respect of the agricultural cooperative in question.
In 2001 Mr J passed away and was succeeded by his son and legal heir, Mr L.
In 1987 a civil case concerning, inter alia, the re-possession of a vehicle was filed against Ms M.
Shortly thereafter the competent court ordered Ms M to return the truck at issue to the plaintiff for “safekeeping”, until the conclusion of the civil suit.
By 1989 the proceedings were concluded, the final decision being partly in favour of Ms M. The plaintiff’s claim as regards the re-possession of the truck was rejected.
In the meantime, however, the plaintiff had apparently sold the truck to third persons.
In 2001 Mr N filed an employment-related claim with the competent court, seeking salary arrears.
In 2004 the court ruled partly in favour of Mr N, and in 2005 this judgment was confirmed on appeal.
In 2006 the Supreme Court rejected Mr N’s appeal on points of law as inadmissible.
In 2001 Mr O filed an employment-related personal injury claim.
Within a month the competent court ruled in favour of Mr O, but this judgment was subsequently quashed on appeal.
In 2003 the competent court of first instance once again ruled in favour of Mr O.
There is no information in the case file as to what happened in the proceedings thereafter.
Ms P was employed with a socially-owned company between 1989 and 1991. It would appear that during this time her employer had, inter alia, failed to fully cover her social security contributions.
In addition to the present eleven applications, the applicant has filed more than 500 separate applications with the Court against Serbia, Croatia, Slovenia, Montenegro, Bosnia and Herzegovina, as well as the Former Yugoslav Republic of Macedonia. Most of these applications have yet to be assigned to a decision body. Of the said 500 applications, more than 400 correspond in character to the applications at issue in the present case, whilst as regards the remainder the applicant appears as the legal representative of his clients, who have themselves been identified as applicants.
